Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20140372624 A1) in view of Gupta at al. (US 20110202966 A1) and further in view of Oyman (US 9,497,180 B2).
	Regarding Claim 1, Wang teaches a reception device (user equipment UE), comprising: circuitry configured to receive signaling data (e.g., USD) comprising a deliveryMethod element including at least one of a first element corresponding to a broadcast/multicast/MBMS 
	Wang lacks to teach accessing application file via broadcast/multicast/MBMS or unicast service/delivery mode. Gypta teaches delivering interactivity event application data and/or interactivity resources via a broadcast network or a unicast network for providing interactivity features in association with a particular broadcast content via a user device. See 0050, 0097 and 0102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by delivering interactivity event application data and/or interactivity resources via a broadcast network or a unicast network as taught or suggested by Gypta in order to provide interactivity features in association with a particular broadcast content via a user device.
	Wang also lacks to teach that class information indicating a group of reception devices or users that are permitted to access the network delivered application file. Oyman teaches using client authentication to control access by one or a group of users to specific source or data of a server by communicating to one or more user devices a MPD message indicating 
	Regarding claim 3, the combination of Wang and Gypta teaches that wherein the signaling data includes a class identifier, the circuitry is further configured to determine whether or not the class identifier included in the signaling data is identical to a class identifier which is assigned to the reception device or a user in advance (e.g., determining location of UE), and access only the broadcast delivered application file when the class identifier included in the signaling data is not identical to the class identifier which is assigned to the reception device or the user in advance (access the MBMS service via broadcast/multicast delivery mode when the UE enters a different area of the network – see Wang: 0040, 0044, 0060, 0062, 0064, 0066, and 0104; delivering interactivity event application data and/or interactivity resources via a broadcast network or a unicast network for providing interactivity features in association with a particular broadcast content via a user device. See Gypta: 0050, 0097 and 0102).
	Regarding claim 4, the combination of Wang and Gypta teaches that wherein a Universal Resource Locator (URL) base pattern serving as data access information is included in the signaling data, and the circuitry is further configured to apply the URL base pattern and access only the broadcast delivered application file or only the network delivered application file (see Wang: 0147 and Gypta: 0050, 0097, 0102 and 0235).
	Regarding claim 5, the combination of Wang and Gypta teaches that wherein the signaling data further includes a class identifier and a URL base pattern serving as data access information, the circuitry is further configured to determine whether or not the class identifier included in the signaling data is identical to a class identifier which is assigned to the reception 
	Regarding claim 6, the combination of Wang and Gypta teaches that wherein the circuitry is further configured to receive two types of the signaling data, the two types of the signaling data including first signaling data which includes the class information and second signaling data which does not include the class information (e.g., USD and SEI), and determine whether or not a class identifier included in the first signaling data is identical to another class identifier which is assigned to the reception device or a user in advance, and when the class identifier included in the first signaling data in which the class information is identical to the another class identifier which is assigned to the reception device or the user in advance, access only the network delivered application file based on a URL base pattern included in the first signaling data (see Wang: 0044, 0081, 0105, 0271; Gypta: 0050, 0097, 0102 and 0235).
	Regarding claim 7, the combination of Wang and Gypta teaches that wherein when the class identifier included in the first signaling data is not identical to the another class identifier which is assigned to the reception device or the user in advance, the circuitry is further configured to access only the broadcast delivered application file based on another URL base pattern included in the second signaling data (see Wang: 0060, 0066, 0106, 0108 and 0119; and Gypta: 0050, 0097, 0102 and 0235).
	Regarding claim 8, Wang teaches that wherein the circuitry is further configured to receive signaling data of a different setting according to a time zone (e.g., a particular area), and the data delivery path is changed based on the signaling data of the different setting received according to the time zone (see 0044, 0106, 0198).

	Regarding claim 10, the combination of Wang and Gypta teaches that wherein the deliveryMethod element is set in a user service description (USD), and the circuitry is further configured to access only the broadcast delivered application file or only the network delivered application file with reference to the deliveryMethod element set in the USD (see Wang: 0105; and Gypta: 0050, 0097, 0102 and 0235).
	Regarding claim 11, Wang teaches that wherein a class included in the class information is set based on a region of the reception device or a user, or based on registration information of the reception device or the user (location/address of UE - see: 0168, 0226, 0232).
	Regarding claim 12, the combination of Wang and Gypta teaches that wherein a middleware constituting the circuitry of the reception device determines whether to access only the broadcast delivered application file or only the network delivered application file based on the determined data delivery path (see Wang: 0062, 0066, 0090, 0103-0105; and Gypta: 0050, 0097, 0102 and 0235).
	Regarding claim 13, Wang further teaches that wherein the data delivery path is related to a data delivery path of data serving as a management target of a specific service worker (SW), the SW being a data management program (e.g., MooD configuration data), and the circuitry is further configured to determine whether reception of the data serving as the management target of the SW is performed via broadcasting or via a network (see 0104, 0106). 
	Regarding claim 14, the combination of Wang and Gypta teaches that wherein an application executed in the circuitry of the reception device outputs a data acquisition request to a middleware that processes reception data (one or more components of UE e.g., executing an 
	Regarding claims 15, 17 and 18, see rejection of claim 1. 
	Regarding claim 16, the combination of Wang and Gypta teaches that wherein the signaling data includes a class identifier of the reception device or a user that is permitted to access the network delivered application file (see Wang: 0044, 0081, 0105, 0271; and Gypta: 0050, 0097, 0102 and 0235).
	Regarding claim 19, Wang teaches that wherein the data delivery path is changed based on a condition of the determined data delivery path (see 0046, 0060, 0130). 
	Regarding claim 20, the combination of Wang and Gypta teaches that wherein the USD includes a first Universal Resource Locator (URL) corresponding to the broadcast delivered application file and a second URL corresponding to the network delivered application file (see Wang: 0144, 0151, 0170, 0177, 0242; and Gypta: 0050, 0097, 0102 and 0235).
	Regarding claim 21, Wang teaches that wherein the first element and the second element are on a hierarchical level directly below the deliveryMethod element (see 0105).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGOC K VU/Primary Examiner, Art Unit 2421